Title: To Thomas Jefferson from James Thomson Callender, 21 March 1798
From: Callender, James Thomson
To: Jefferson, Thomas


          
            Sir
            Philadelphia March 21st. 1798
          
          Your interference with respect to my getting payment in a certain quarter has not had even the smallest effect. Before, or at the time of going there, I had a claim on a Gentleman for 34 dolls. and ½. I have got, at length 19.—dols.—So want 15 & ⅝. besides my gratuitous attendance now in the 4th, &, as I believe, in the last week. For I will, if I Can only get the balance due, to answer some Cogent demands, (I am asking no advances, nor pecuniary favours, but my own) proceed immediately to print my proposals for the next Volume; and the money I should raise by that wd serve to protract the burden of existence for a few months longer.
          My Sale has been rapid beyond all hope. In less than 5 weeks, 700 have gone off, and Some commissions and Subscribers are yet unanswered. A gentleman came lately si[xty?] miles to Albany to buy a copy, and told our correspondent that in his country neighbourhood, he believed that he could sell 500.
          The next is to be a book of only ½ a dollar, good paper and print, and will I fancy sell fully faster than the other, as being of a more come at able Size & price—the type close, to Contain much matter.—The Six per Cents, in quite a new light—the Indian wars—the power of making treaties—A Review of Fenno’s Gazette—are among the Chief Articles. I could have sold this week, for the Country, 150 of 1796 but they are all, or as good as all, gone.
          If your good offices could get the bals due, I think I shall not run Scores with the Society again.—With a little help, and Mr. Bache’s and  other Correspondence I Could soon come to dispose of an edition of 2000. I will bring you a sample Sheet of the print, paper and i[…] agreeable, next week, one Gentleman has promised to pay down at least 30 dollars for the new Volume, as soon as printed. If I Could afford to lye out of my money, like other people, I Could Sell many more, but this I cannot do, which increases the wonder at my Sale of 700, of which only 190 are on Credit,—But after all I am in danger of Sticking for want of that help necessary to set up the Smallest huckster’s store—If I Could find any 4th person to do what Mr. D—s, or ½ of what L— or Mr. Jefferson have already done, I would make myself heard very distinctly, for a considerable distance.
          I hope I need not add, that I have not mentd one word of the Society to any human being but you. If they would only keep their agreement for 3 months, till I get this piece out, I would do.
          I am Sir with the greatest respect Your obedt Sert
          
            J. T. Callender
          
        